DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 15-26 are pending and being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,618,960 in view of Sabel et al (Cancer Immunol. Immunother., 2005, 54:944-952) and Genova et al (Expert Opin. Bio. Ther., 2012, 12:939-948).
	The US Patent claims:
1. An anti-CTLA4 antibody comprising: (a) a light chain variable region comprising (i) a complementarity determining region (CDR) 1 comprising the amino acid sequence set forth in SEQ ID NO: 21, (ii) a CDR2 region comprising the amino acid sequence set forth in SEQ ID NO: 36, 37 or 38, and (iii) a CDR3 region comprising the amino acid sequence set forth in SEQ ID NO: 23; and, (b) a heavy chain variable region comprising (i) a CDR1 region comprising the amino acid sequence set forth in SEQ ID NO: 24, (ii) a CDR2 region comprising the amino acid sequence set forth in SEQ ID NO: 33, 34 or 35, and (iii) a CDR3 region comprising the amino acid sequence set forth in SEQ ID NO: 26.
2. The anti-CTLA4 antibody of claim 1, wherein the heavy chain variable region comprises the amino acid sequence set forth in SEQ ID NO: 62, 63 or 64; and (b) the light chain variable region comprises the amino acid sequence set forth in SEQ ID NO: 70, 71 or 72.
3. The anti-CTLA4 antibody of claim 1, wherein, (a) the light chain CDR2 region comprises the amino acid sequence set forth in SEQ ID NO: 37 and the heavy chain CDR2 region comprises the amino acid sequence set forth in SEQ ID NO: 33; (b) the light chain CDR2 region comprises the amino acid sequence set forth in SEQ ID NO: 37 and the heavy chain CDR2 region comprises the amino acid sequence set forth in SEQ ID NO: 35; or, (c) the light chain CDR2 region comprises the amino acid sequence set forth in SEQ ID NO: 38 and the heavy chain CDR2 region comprises the amino acid sequence set forth in SEQ ID NO: 35.
4. The anti-CTLA4 antibody of claim 3, wherein the heavy chain comprises the amino acid sequence set forth in SEQ ID NO: 62 and the light chain comprises the amino acid sequence set forth in SEQ ID NO: 71.
5. The anti-CTLA4 antibody of claim 3, wherein the heavy chain comprises the amino acid sequence set forth in SEQ ID NO: 64 and the light chain comprises the amino acid sequence set forth in SEQ ID NO: 71.
6. The anti-CTLA4 antibody of claim 3, wherein the heavy chain comprises the amino acid sequence set forth in SEQ ID NO: 64; and the light chain comprises the amino acid sequence set forth in SEQ ID NO: 72.
7. The anti-CTLA4 antibody of claim 1, wherein the antibody is capable of binding human CTLA4.
8. The anti-CTLA4 antibody of claim 1, wherein the antibody is characterized by reduced binding to soluble CTLA4.
9. An antigen binding fragment of the anti-CTLA4 antibody of claim 1.
10. A pharmaceutical composition comprising a therapeutically effective amount of the anti-CTLA4 antibody of claim 1 or an antigen binding fragment thereof, and a physiologically acceptable carrier or excipient.
11. A method for treating cancer in a subject in need thereof comprising administering an effective amount of the pharmaceutical composition of claim 10 to the subject.
12. The method of claim 11, further comprising administering an additional agent selected from the group consisting of anti-PD-1 and anti-4-1BB antibodies.
13. The method of claim 12, wherein the anti-PD-1 or anti-4-1BB antibodies, and the anti-CTLA4 antibody are combined in a single molecule as bi-specific antibodies.
14. The method of claim 11, wherein the pharmaceutical composition induces strong deletion of Treg and local T cell activation in tumor microenvironment but minimal systemic T cell activation.

	The US Patent does not claim the cancer treated is lung cancer.
	Sabel demonstrates success of anti-CTLA4 antibody blockade of lung tumors in vivo and suggest a human anti-tumor immune response can be augmented (in vivo) by blocking the interaction between CTLA-4 and B7 (abstract).
	Genova teaches anti-CTLA-4 antibody ipilimumab successfully clinically treats lung cancer, enhances anti-tumor immune responses and improves survival (Table 4, section 8).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat lung cancer as the cancer in the patented claims of US Patent 10,618,960.  One would have been motivated to and have a reasonable expectation of success to given Sabel and Genova suggest and demonstrate success of CTLA-4 blockade with CTLA-4 antibodies to treat lung cancers and enhance anti-tumor immune responses. 

3.	Conclusion: Claims 15-26 are rejected. The closest prior art made of record but not relied upon is CN 101628940, Institute of Biology and Physics, published January 2010 (IDS). CN 101628940 discloses anti-CTLA-4 antibody comprising: (1) a heavy chain SEQ ID NO:1 comprising a CDR1 identical to instant SEQ ID NO:24 and CDR3 identical to instant SEQ ID NO:26, but does not contain a CDR2 matching any of instant SEQ ID NOs:33-35; and (b) a light chain SEQ ID NO:2 comprising a CDR1 identical to instant SEQ ID NO:21 and CDR3 identical to instant SEQ ID NO:23, but does not contain a CDR2 matching any of instant SEQ ID NOs:36-38. Additional prior art made of record but not relied upon are WO 2006/029219, WO 2006/029220, US Patent Application Publication 2009/0252741, and US Patent Application Publication 2008/0152655 all of which teach parental CTLA-4 antibody L3D10 to the instantly claimed antibodies and methods of treating lung cancer, however none of these patent documents teach the sequences of the parental antibody or of the humanized versions.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642